AO 450 (Rev. 5/85) Judgment in a Civil Case




                      United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


ANNIKEN PROSSER,

                               Plaintiff,
                                                            JUDGMENT IN A CIVIL CASE
                     v.                                        Case No. 20-C-194

ALEX AZAR,
in his capacity as Secretary of
the United States Department
of Health and Human Services,

                               Defendant.


☐         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
          tried and the jury has rendered its verdict

☒         Decision by Court. This action came before the Court for consideration.

        IT IS HEREBY ORDERED AND ADJUDGED that Anniken Prosser takes nothing and
this action is dismissed for lack of standing.


                                                Approved: s/ William C. Griesbach
                                                          WILLIAM C. GRIESBACH
                                                          United States District Judge
          Dated: October 21, 2020

                                                          GINA M. COLLETTI
                                                          Clerk of Court

                                                          s/ Terri Lynn Ficek
                                                          (By) Deputy Clerk




            Case 1:20-cv-00194-WCG Filed 10/21/20 Page 1 of 1 Document 42
